DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are pending in this instant application and are currently under examination.   

Priority
This is US Application No. 16/717,972 filed on 12/17/2019 and claims benefit of US Provisional Application No. 62/780,801 filed on 12/17/2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/780,801, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 5-7 recite “the aminoglycoside is administered to the cell at a concentration between about 100 μg/mL and 2000 μg/mL” and/or “the cell is a neuronal cell”, which are not disclosed or supported by the prior-filed Application No. 62/780,801. Thus, the priority date of claims 5-7 is 12/17/2019.

Election/Restrictions
Applicant’s election of species (First species: Gentamicin; Second species: R493X) in the reply filed on 02/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-7 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/30/2020 has been considered.

Specification/Claim Objections
Specification: The disclosure is objected to because of the following informalities: The word “gentimicin” is misspelled. Applicant is advised to correct the word to “gentamicin”. Appropriate correction is required.
Claims 1, 2, and 4 are objected to because of the following informalities: In claim 1, change the incorrect recitation “a nucleotide encoding a GRN with a premature stop codon” (lines 1 to 2) to “a nucleotide sequence encoding a GRN mRNA with a premature stop codon” because a nucleotide encompasses nucleotides of only few base pairs, which cannot make full-length progranulin; and the stop codon refers only to mRNA, not protein. In claim 2, change the misspelled “gentimicin” to “gentamicin”. In claim 4, change the incorrect recitation “GRN nucleotide” to “GRN nucleotide sequence”. Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable Hutton et al. (WO 2008/019187, published on February 14, 2008, hereinafter referred to as Hutton ‘187) in view of Howard et al. (Ann Neurol 48:164-169, 2000, hereinafter referred to as Howard ‘2000).

Hutton ‘187 disclosed a method for treating a mammal having a neurodegenerative disorder in a mammal having (i) progranulin (PGRN) nucleic acid containing a mutation or (ii) a reduced level of a PGRN polypeptide or a PGRN mRNA, and administering, to the mammal, an agent that increases the level of a PGRN polypeptide in the mammal. RT-PCR analysis of PGRN mRNA in lymphoblastoid cells and brain from frontotemporal dementia (FTD) patients (UBC-17 family) with the C31LfsX34 mutation, revealing that the mutant RNA (196 bp) is present only in trace amount. Treatment with nonsense mediated decay (NMD) inhibitor cycloheximide (CHX; 500 μM) results in the selective increase in C31LfsX34 mutant RNA levels. Treatment of patient lymphoblasts with cycloheximide, a known inhibitor of NMD, resulted in an increase in levels of total PGRN RNA (Figure 2A) that was associated with a selective increase in the R418X (UBC 15 family, premature PGRN termination mutation) and C31LfsX34 (premature PGRN termination mutation) mutant RNAs (Figure 2B) (page 9/197, lines 25-31; page 11/197, lines 31-34; page 12/197, lines 1-6; page 68/197, Table 3; page 70/197, lines 6-9). The most frequently observed mutation in 39 independently ascertained patients from the Mayo Clinic FTLD (frontotemporal lobar degeneration) series was c.1477C>T (p.Arg493X), which was identified in eight independently ascertained FTLD patients. Mutations c.102delC (p.Gly35GlufsX19), c.234_235delAG (p.Gly79AspfsX39), and c.1252C>T (p.Arg418X) were identified in two patients each (page 84/197, lines 12-19).
Hutton ‘187 did not explicitly disclose the limitations “an aminoglycoside (or gentamicin, elected; or at a concentration between about 100 μg/mL and 2000 μg/mL)”, required by claims 1, 2, and 5.
Howard ‘2000 disclosed a systematic analysis of aminoglycoside-induced readthrough of each stop codon in human tissue culture cells using a dual luciferase reporter system. Significant differences in the efficiency of aminoglycoside-induced readthrough were observed, with UGA showing greater translational readthrough than UAG or UAA. Messages containing premature stop codons have been shown to be preferentially degraded by the nonsense-mediated decay pathway. Maximal levels of stop codon readthrough were observed at 0.4 mg/ml of G-418, 1 mg/ml of gentamicin, and 2 mg/ml of paromomycin (page 164, Abstract; page 166, right col., para. 2; page 167, Fig 2). Gentamicin-induced stop codon readthrough in the mdx mouse showed that approximately 10 to 20% of the full-length dystrophin protein was expressed on aminoglycoside treatment (page 168, left col., para. 2).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the nonsense-mediated decay (NMD) inhibitor as taught by Hutton ‘187 with a specific amount of aminoglycoside (gentamicin or G-418) in view of Howard ‘2000 to promote the readthrough of UGA (TGA in DNA) stop codon, including premature PGRN termination mutations Arg418X and Arg493X. One would have been motivated to do so because (a) Hutton ‘187 teaches that treatment with a known inhibitor of NMD resulted in an increase in levels of total PGRN RNA that was associated with a selective increase in the PGRN R418X mutant RNAs. The c.1477C>T (p.Arg493X, CGA to TGA mutation) is the most frequently observed mutation (9 patients) in 39 patients from the Mayo Clinic FTLD series, and  c.1252C>T (p.Arg418X, CGA to TGA mutation) is observed in two patients, and (b) Howard ‘2000 teaches that the efficiency of aminoglycoside (gentamicin or G-418)-induced readthrough of UGA stop codon is greater than UAG or UAA stop codon, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the nonsense-mediated decay (NMD) inhibitor as taught by Hutton ‘187 with a specific amount of aminoglycoside (gentamicin or G-418) in view of Howard ‘2000 to promote the readthrough of UGA (TGA in DNA) stop codon, including premature PGRN termination mutations Arg418X and Arg493X, one would achieve Applicant’s claims 1-7. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 
The method of Hutton ‘187 in view of Howard ‘2000 meets all structural limitation of claimed method and would achieve the same intended results, including “inducing production of full-length progranulin”, required by claim 1.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623